— In an action under article 15 of the Real Property Law to compel the determination of a claim to real property, judgment dismissing the complaint and adjudging respondent Cresa Realty Co., Inc., to be the owner of the property, subject only to the mortgage lien of respondent Grace B. Connolly, affirmed, with costs to respondents Knocklong Corp. and Cresa Realty Co., Inc. No opinion. Adel, Wenzel, MaeCrate and Schmidt, JJ., concur; Johnston, Acting P. J., dissents and votes to reverse the judgment and to grant judgment for appellants.